F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      August 17, 2006
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court

 DARRYL DESHON BREW ER,

        Petitioner - A ppellant,
                                                        No. 06-6104
 vs.                                              (D.C. No. CIV-05-780-R)
                                                        (W .D. Okla.)
 ED L. EV ANS,

        Defendant - Appellee.



                              ORDER
               DENYING CERTIFICATE O F APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


       Petitioner-Appellant Darryl Deshon Brew er, a state inm ate appearing pro

se, seeks a certificate of appealability (“COA”) so that he may appeal from the

district court’s denial of his habeas petition filed pursuant to 28 U.S.C. § 2254. A

COA requires “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). The district court adopted the unobjected-to report and

recommendation of the magistrate judge and dismissed M r. Brewer’s petition.

Because M r. Todd has failed to demonstrate that “reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or w rong.”

See Slack v. M cDaniel, 529 U .S. 473, 484 (2000), we deny a COA and dismiss

the appeal.
      The issuance of a CO A is jurisdictional. M iller-El v. Cockrell, 537 U.S.

322, 336 (2003). W here the district court dismisses a petition on procedural

grounds, a COA requires the inmate to demonstrate that it is reasonably debatable

whether (1) the petition states a valid claim of the denial of a constitutional right,

and (2) the district court’s procedural ruling is correct. Slack, 529 U.S. at 484.

W here the district court has rejected a habeas petitioner’s constitutional claims on

the merits, the petitioner must demonstrate that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Id.

      As noted, the magistrate judge issued a rather thorough exposition of M r.

Brew er’s claims in the report and recommendation, which urged dismissal. M r.

Brewer, was granted an extension of time in which to object to that report and

recommendation, but did not do so. Instead, he chose to file a motion to amend,

which the district court denied. Even if we liberally construed the motion to

amend as objections to the magistrate’s report and recommendation, we would not

find the district court’s disposition reasonably debatable.

      In his initial petition, M r. Brewer asserted four claims, but he only presses

two of those before this court, viz., (1) ineffective assistance of trial counsel, and

(2) ineffective assistance of appellate counsel. Upon thorough review of the

magistrate’s report, the district court’s order, M r. Brewer’s briefing, and the

record as a whole, we are unable to conclude that “reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.”

                                          -2-
Slack, 529 U.S. at 484.

      W e DENY a COA and DISM ISS the appeal.

                                  Entered for the Court



                                  Paul J. Kelly, Jr.
                                  Circuit Judge




                                   -3-